                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    United States of America,    )           Civil Action No.: 4:18-cv-00306-RBH
                                 )
           Plaintiff,            )
                                 )
    v.                           )           ORDER
                                 )
    $72,000.00 in U.S. Currency, )
    Asset ID: 18-DEA-636029, )
                                 )
           Defendant,            )
                                 )
    Tamela Spruill,              )
                                 )
           Claimant.             )
    ________________________)

           This civil forfeiture matter is before the Court for review of the Report and Recommendation

    (“R & R”) of the Magistrate Judge, who recommends granting Plaintiff’s Second Motion to Strike

    Answer, placing Claimant in default, and ending this matter in Plaintiff’s favor.1 ECF No. 40.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.2 In the


1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.).
2
       Plaintiff’s objections were due by July 22, 2019, and Claimant’s objections were due by July 25, 2019. See
ECF Nos. 40 & 41.
absence of objections to the R & R, the Court is not required to give any explanation for adopting the

Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

72 advisory committee’s note)).

       After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts the Magistrate Judge’s R & R [ECF No. 40]. Accordingly, the Court GRANTS Plaintiff’s

Second Motion to Strike Answer [ECF No. 21] and DIRECTS the Clerk to enter Claimant’s default

and to enter a judgment of forfeiture in Plaintiff’s favor.

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
July 30, 2019                                                          R. Bryan Harwell
                                                                       Chief United States District Judge




                                                    2
